             Case 2:21-cv-00091-LPL Document 1 Filed 01/21/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                    :
 CURTIS UPLINGER,                                   :              2:21-cv-91
                                                         Case No. ________________
                                                    :
                            Plaintiff,              :
          vs.                                       :
                                                    :
 MIDLAND FUNDING, LLC,                              :
                                                    :
                                                    :
                            Defendant.              :
                                                    :

                                         NOTICE OF REMOVAL

        Defendant, Midland Funding, LLC (“Defendant”), by and through its undersigned counsel,

hereby files this Notice of Removal pursuant to 28 U.S.C. §1441(a). The grounds for this removal

are set forth as follows:

        1.      On or about December 22, 2020, Plaintiff, Curtis Uplinger (the “Plaintiff”), filed a

Complaint in the Court of Common Pleas of Allegheny County, Pennsylvania entitled Curtis

Uplinger v. Midland Funding, LLC, at Docket Number 20-011920 (the “State Court Action”).

        2.      Pursuant to § 1446(a), a copy of the Complaint, which constitutes copies of all

“process, pleadings, and orders” in the State Court Action is attached hereto as Exhibit 1. Please

note that the Complaint includes a Confidential Document Form under 204 Pa.Code §213.81 that

was submitted by Plaintiff in connection with the Complaint. The Confidential Document Form

is being provided as part of Exhibit 1. The corresponding Exhibits of the Complaint that were

filed with the Confidential Document Form, namely, Exhibits D, E and F, have been fully redacted

out of an abundance of caution.

        3.      Plaintiff’s Complaint arises out of the allegations that Midland violated the Fair

Debt Collection Practices Act, 15, U.S.C. §1692, et seq. (hereinafter, the “FDCA”), along with


158411.01277/125093609v.1
             Case 2:21-cv-00091-LPL Document 1 Filed 01/21/21 Page 2 of 4




state law claims, in connection with certain payments that were allegedly withdrawn from

Plaintiff’s personal banking account along with allegations that Defendant caused inaccurate

information to be furnished to credit reporting agencies regarding Plaintiff’s account.

        4.      Plaintiff’s action is a civil action over which this Court has original jurisdiction

under 28 U.S.C. §1331 and is one which may be removed to this Court by Defendant pursuant to

the provisions of 28 U.S.C. §1441(a) because the Count Two of the Complaint alleges violations

against Defendant under the FDCPA.

        5.      Pursuant to 28 U.S.C. § 1367, to the extent jurisdiction is not otherwise provided

in this Notice, Midland respectfully requests that this Court exercise supplemental jurisdiction over

Plaintiff’s state law claims, as such claims are so related to Plaintiff’s federal claims “that they

form part of the same case or controversy under Article III of the United States Constitution.”

        6.      This Notice of Removal is being timely filed within thirty (30) days of receipt of

the Complaint as required by 28 U.S.C. §1446(b).

        7.      Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal is being served

upon Plaintiff and a copy is being filed with the Prothonotary for the Court of Common Pleas of

Allegheny County, Pennsylvania.

        8.      A copy of the Notice of Filing of Notice of Removal, which is being filed with the

clerk of the state court in which the action is pending (and which will be served on Plaintiff’s

counsel pursuant to 28 U.S.C. § 1446(d)), is attached hereto as Exhibit 2.

        9.      This Court is part of the “district and division” embracing the place where the

Complaint was filed—Allegheny County, Pennsylvania—and so this Court is the proper venue for

purposes of removal. 28 U.S.C. § 1446(a).




                                                 2
158411.01277/125093609v.1
              Case 2:21-cv-00091-LPL Document 1 Filed 01/21/21 Page 3 of 4




        10.      This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See 28 U.S.C. §

1446(a).

        11.      If Plaintiff seeks to remand this case, or this Court considers remand sua sponte,

Defendant respectfully requests the opportunity to submit such additional argument or evidence in

support of removal as may be necessary.

        WHEREFORE, Midland Funding, LLC respectfully requests that this action be removed

to the United States District Court for the Western District of Pennsylvania.

                                              Respectfully submitted,

                                              BLANK ROME, LLP


Dated: January 21, 2021                       /s/ Michael P. Trainor
                                              Michael P. Trainor, Esq., Attorney ID No. 209299
                                              One Logan Square – 130 N. 18th Street
                                              Philadelphia, PA 19103
                                              Tel. (215) 569-5685
                                              Fax (215) 832-5685
                                              Email: mtrainor@blankrome.com
                                              Counsel for Midland Funding, LLC




                                                 3
158411.01277/125093609v.1
            Case 2:21-cv-00091-LPL Document 1 Filed 01/21/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Michael P. Trainor, hereby certify that a true and correct copy of the foregoing document
was served upon the following individuals via electronic and regular mail.

                              The Law Firm of Fenters Ward
                              Joshua Ward, Esq.
                              Kyle H Steenland, Esq.
                              The Rubicon Building
                              201 South Highland Avenue, Suite 201
                              Pittsburgh, PA 15206
                              ksteenland@fentersward.com
                              jward@fentersward.com
                              Counsel for Plaintiff


                                             /s/ Michael P. Trainor___________________
                                             Michael P. Trainor




                                                4
158411.01277/125093609v.1
